Exhibit 99.(h)(2) Fee Waiver Agreement EULAV Asset Management, LLC. (the “Adviser”) and EULAV Securities LLC(the “Distributor”) each agree to extend the following fee waivers: Value Line Convertible Fund, Inc.: The Adviser waives .125% of the advisory fee and the Distributor waives. 15% of the Rule 12b-l fee, for the period September 1, 2011 – August 31, 2012; Dated this 18th day of May, 2011 On behalf of the Distributor and the Adviser, /s/ Mitchell Appel Mitchell Appel, President EULAV Asset Management, LLC. EULAV Securities, Inc. Received: /s/ Emily Washington Emily Washington, Treasurer Value Line Mutual Funds
